LINDSAY, CANS AND EDWARDS, JJ.
This matter comes before the Court by petition of “The George Bauernschinidt Brewing Go.,” a creditor, excepting to the expense account of the administrators of said estate, alleging:
1st. Insufficiency of administrators’ debit of deceased’s interest in a certain lot of ground.
2d. Insufficiency of debit for rent in said account, and
3d. Objecting to an allowance of $140 for a head and foot-stone for deceased.
This petition is answered by the administrators, denying- said allegations.
From the testimony in the case, it appears that no distribution has been made, and no sale of the lot mentioned has been asked for or made by the administrators, and in the expense account rendered they have debited themselves with the appraised value of property.
It appears also that the rent charged, in view of all the circumstances, is fair and equitable.
The unvarying custom of this Court is to allow as a reasonable amount for making the last resting-place of a person leaving an estate, and it is not con'sidered a part of the funeral expenses limited by law to $300.
The testimony also discloses the fact that the deceased owed the petitioner a balance on a beer bill of $80 or thereabouts, and also a note for $300, of which no mention is made in the account. The plea of limitation is set up by the administrators in so far as the note is concerned, but as this Court 1ms naught to do with such a plea, it being- required to be settled in a Court of law, it will be passed as a just claim against the estate.
After a careful consideration of the matter, the Court is of the opinion that; the exceptions should be dismissed, but that the beer hill and the note should lie charged against the estate.
It is therefore this 9th day of March, 1894, ordered by the Orphans’ Court for Baltimore City that the exceptions be dismissed, and the administrators are hereby directed to include the above-mentioned bill and note in the distribution account when rendered.
It is further ordered that the costs be paid out of the estate.